Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 20, 2017

The Court of Appeals hereby passes the following order:

A18A0367. FORSYTH SECOND BAPTIST CHURCH, INC. et al. v. ROCK
    SPRINGS CONGREGATIONAL METHODIST CHURCH, INC. et al.

       The plaintiffs Forsyth Second Baptist Church, Inc. et al. filed a civil action
against the defendants Rock Springs Congregational Methodist Church, Inc. et al. The
defendants counterclaimed for quantum meruit, unjust enrichment, and attorney fees
pursuant to OCGA §§ 13-6-11 and 9-15-14. The defendants also moved to dismiss the
plaintiffs’ complaint for lack of standing. The trial court granted the motion and
entered an order dismissing the plaintiffs’ claims. The plaintiffs filed a motion for new
trial, which the trial court denied. The plaintiffs then filed this direct appeal. We,
however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not a
final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation and citation omitted). Although the trial court
dismissed the plaintiffs’ claims and styled its order as “final,” the defendants’
counterclaims have not been adjudicated and apparently remain pending. Therefore,
the challenged order is not a final order, and it is appealable only through the
interlocutory appeal procedures set forth in OCGA § 5-6-34 (b). See id.; Chatham
County Hosp. Auth. v. Mack, 185 Ga. App. 13, 14 (363 SE2d 264) (1987). Because the
plaintiffs did not comply with those procedures, this appeal is hereby DISMISSED.
In light of this disposition, the defendants’ motion to dismiss the appeal for other
reasons is hereby DENIED as moot.



                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/20/2017
                                              I certi fy that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my si gnature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.